Name: 96/182/EC: Commission Decision of 21 February 1996 laying down special animal health conditions and veterinary certification for the importation of certain categories of fresh poultrymeat from Israel and certain animal health restrictions after such imports (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Asia and Oceania;  agricultural policy;  trade;  animal product;  tariff policy
 Date Published: 1996-03-06

 Avis juridique important|31996D018296/182/EC: Commission Decision of 21 February 1996 laying down special animal health conditions and veterinary certification for the importation of certain categories of fresh poultrymeat from Israel and certain animal health restrictions after such imports (Text with EEA relevance) Official Journal L 055 , 06/03/1996 P. 0031 - 0036COMMISSION DECISION of 21 February 1996 laying down special animal health conditions and veterinary certification for the importation of certain categories of fresh poultrymeat from Israel and certain animal health restrictions after such imports (Text with EEA relevance) (96/182/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat (1), as last amended by Directive 93/121/EC (2), and in particular Articles 11 (2) and 14 (2) thereof,Whereas Commission Decision 94/984/EC (3), as amended by Decision 95/302/EC (4), established the animal health conditions and the veterinary certificates for imports of fresh poultrymeat from third countries;Whereas Commission Decision 95/346/EC (5) laid down special animal health conditions and veterinary certification for the importation of certain categories of fresh poultrymeat from Israel and certain animal health restrictions after such imports; whereas this Decision was applicable until 31 December 1995;Whereas further information was received from Israel stating that this country for other meat than goose and duck liver cannot yet comply with all the animal health requirements laid down in the certificates established by Decisions 94/484/EC;Whereas it is possible, on a case-by-case basis, to establish special animal health conditions and the models of certificates to be used for imports of fresh poultrymeat not complying with the general animal health requirements if the third country concerned offers similar guarantees which are at least of an equivalent standard;Whereas, moreover, in certain cases specific animal health restrictions after import can be necessary; whereas, in these cases, it is necessary to inform the official veterinarian responsible for the place of destination by means of an Animo-message sent in accordance with Commission Decision 91/398/EEC (6);Whereas information was received from Israel proving that this country can offer guarantees which are of an equivalent standard with regard to poultrymeat other than goose and duck liver; whereas this information has been confirmed by an on-the-spot inspection;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Member States shall authorize the import, from Israel, of skinned and deboned fresh poultrymeat other than goose liver provided that the meat complies with the requirements of the corresponding animal health certificate set out in Annex I and that it is accompanied by such a certificate, duly completed and signed.Article 2 1. Member States shall authorize the import, from Israel, of fresh poultrymeat, other than goose liver, which is destined for establishments approved in accordance with Council Directives 71/118/EEC (7) or 77/99/EEC (8), provided that the meat complies with the requirements of the corresponding animal health certificate set out in Annex II and that it is accompanied by such a certificate, duly completed and signed.In this case, the imported meat has to undergo, in the establishment of destination either:(a) skinning and deboning, or(b) processing into meat products following one of the following treatments:(i) heat treatment in an hermetically sealed container to a Fo value of three or more;(ii) heat treatment so that a centre temperature of at least 70 °C has been achieved.2. Meat imported in accordance with paragraph 1 must be:(a) transported, in sealed vehicles or containers, directly from the border inspection post to the establishment of destination indicated in the certificate;(b) stored and treated separately from meat which will not be submitted to the same treatment of skinning and deboning, respectively processing.3. The establishment to which this meat is consigned, must comply with following criteria:(a) it must be registered by the Competent Authorities for this purpose;(b) it must keep records of the entries and exit of the meat covered by this Article, as well as of the by-products and, where applicable, meat products derived from it;(c) all by-products, such as bones, must be treated in an approved establishment in accordance with Council Directive 90/667/EEC (9);(d) skins removed from the imported meat must be treated in a way ensuring the destruction of avian viruses.The treatment applied to this meat must be carried out under surveillance of the official veterinarian.4. By derogation to paragraph 2 (a), the meat may be stored in another approved establishment than the one where the treatment will take place. In this case, the provisions of Article 2 (5) of Commission Decision 92/183/EEC (10) apply mutatis mutandis.5. The official veterinarian responsible for the establishment mentioned in paragraph 3 or 4, must be informed by means of an Animo-message sent from the border inspection post or, where applicable, from the veterinary unit competent for the establishment where the meat was stored in conformity with paragraph 4.Article 3 This Decision shall apply until 30 April 1996.Article 4 This Decision is addressed to the Member States.Done at Brussels, 21 February 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 35.(2) OJ No L 340, 31. 12. 1993, p. 39.(3) OJ No L 378, 31. 12. 1994, p. 11.(4) OJ No L 185, 4. 8. 1995, p. 50.(5) OJ No L 199, 24. 8. 1995, p. 64.(6) OJ No L 221, 9. 8. 1991, p. 30.(7) OJ No L 55, 8. 3. 1971, p. 23.(8) OJ No L 26, 31. 1. 1977, p. 85.(9) OJ No L 363, 27. 12. 1990, p. 51.(10) OJ No L 84, 31. 3. 1992, p. 33.ANNEX I >REFERENCE TO A FILM>>START OF GRAPHIC>16. Health attestation:I, the undersigned official veterinarian, hereby certify, in accordance with the provisions of Council Directive 91/494/EEC:1. that the meat described above is obtained from poultry which:(a) have been held in the territory of Israel since hatching or have been imported as day-old chicks;(b) come from holdings:- which have not been placed under animal health restrictions in connection with a poultry disease,- around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(c) have not been slaughtered in the context of any animal health scheme for the control or eradication of poultry diseases;(d) during transport to the slaughterhouse did not come into contact with poultry suffering from avian influenza or Newcastle disease;2. that the meat described above comes from slaughterhouses which, at the time of slaughter, are not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease and around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;3. that all skin and bones have been removed under official surveillance in the cutting plant mentioned under point 7.2.Done at ..............., on ..........................................................(signature of official veterinarian) (1)Seal (1)........................................(name in capital letters, qualifications and title)(1) Stamp and signature in a colour different to that of the printing.>END OF GRAPHIC>ANNEX II >REFERENCE TO A FILM>>START OF GRAPHIC>16. Health attestation:I, the undersigned official veterinarian, hereby certify, in accordance with the provisions of Council Directive 91/494/EEC:1. that the meat described above is obtained from poultry which:(a) have been held in the territory of ISRAEL since hatching or have been imported as day-old chicks;(b) come from holdings:- which have not been placed under animal health restrictions in connection with a poultry disease,- around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days;(c) have not been slaughtered in the context of any animal health scheme for the control or eradication of poultry diseases;(d) during transport to the slaughterhouse did not come into contact with poultry suffering from avian influenza or Newcastle disease;2. that the meat described above comes from slaughterhouses which, at the time of slaughter, are not under restrictions due to a suspect or actual outbreak of avian influenza or Newcastle disease and around which, within a radius of 10 km, there have been no outbreaks of avian influenza or Newcastle disease for at least 30 days.Done at ............. ,on ..................................................(signature of official veterinarian) (1)Seal (1).....................................(name in capital letters, qualifications and title)(1) Stamp and signature in a colour different to that of the printing.>END OF GRAPHIC>